Title: Enclosure: Ralph Izard to President of the Congress, 12 September 1778
From: Izard, Ralph
To: President of Congress,Jay, John


      
       Paris 12 Sep. 1778
      
      The Melasses business would certainly have proved the source of continual disputes, if it had not been altered; but the mischief which might have been expected from that is beyond doubt comparison less than what is pointed out in my letter to Mr. Lee of 18th. May. My apprehensions on this subject were communicated to the Commissioners at this Court; but I am sorry to say that they made no impression upon them. Mr. Lee alone seemed to think it possible I might be right; the other two Gentlemen were perfectly satisfied. Dr. Franklin’s usual consciousness of infallibility was apparent; and Mr. Adams insinuated that the business of the Treaties was put intirely into the hands of the Commissioners at this Court, and nobody else had any right to give their opinions about them; that he understood I had objected to the 11th. and 12th. Articles in the Treaty of Commerce, respecting Melasses, but he believed I should find myself greatly mistaken in that matter; that he did not doubt but these Articles would be extremely popular in Congress and that they would be very angry when they were informed that I had objected to them. I answered that I was sensible the Conclusion of the Treaties was committed solely to the Gentlemen he mentioned; but that the principles in which I had been educated militated against the other part of his Opinion; that I had thought it my duty to oppose the proceedings of the King and Parliament of Great Britain when they were injurious to my Country; that the same motives had occasioned my opposition to the articles in question; that I had submitted my objections to the Treaty to the President and hoped that he would make them known to Congress; that if they thought I had done wrong, I should of Course be informed of it by him; that I should in that case look upon myself to be no longer fit to be employed, when my opinion differed so totally from that of my Employers, and should request the favor of the President to procure the Leave of Congress for me to return to my own Country. I have had the Satisfaction however, of finding that Mr. Adams as well as his Countrymen Doctr. Franklin and Mr. Deane have been mistaken in their Expectation that Congress would be inattentive to the Interests of nine States of America, to gratify the Eaters and Distillers of Melasses.
     